Exhibit 10.1

EXECUTION VERSION

TANDEM DIABETES CARE, INC.

(a Delaware corporation)

3,508,770 Shares of Common Stock

 

UNDERWRITING AGREEMENT

Dated: August 3, 2018

 

763344-4-33-v0.24

 

80-40671377

 

--------------------------------------------------------------------------------

 

TANDEM DIABETES CARE, INC.

(a Delaware corporation)

3,508,770 Shares of Common Stock

 

UNDERWRITING AGREEMENT

August 3, 2018

Oppenheimer & Co. Inc.

as Representative of the several Underwriters

 

c/o Oppenheimer & Co. Inc.
85 Broad Street, 23rd Floor
New York, NY 10004

Ladies and Gentlemen:

Tandem Diabetes Care, Inc., a Delaware corporation (the "Company"), confirms its
agreement with Oppenheimer & Co. Inc. ("Oppenheimer") and each of the other
Underwriters named in Schedule A hereto (collectively, the "Underwriters," which
term shall also include any underwriter substituted as hereinafter provided in
Section 10 hereof), for whom Oppenheimer is acting as representative (in such
capacity, the "Representative"), with respect to (i) the sale by the Company and
the purchase by the Underwriters, acting severally and not jointly, of the
respective numbers of shares of Common Stock, par value $0.001 per share, of the
Company ("Common Stock") set forth in Schedule A hereto and (ii) the grant by
the Company to the Underwriters, acting severally and not jointly, of the option
described in Section 2(b) hereof to purchase all or any part of 526,315
additional shares of Common Stock.  The aforesaid 3,508,770 shares of Common
Stock (the "Initial Securities") to be purchased by the Underwriters and all or
any part of the 526,315 shares of Common Stock subject to the option described
in Section 2(b) hereof (the "Option Securities") are herein called,
collectively, the "Securities."

The Company understands that the Underwriters propose to make a public offering
of the Securities as soon as the Representative deems advisable after this
Agreement has been executed and delivered.

The Company has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S‑3 (Filing No. 333-224460),
covering the public offering and sale of certain securities, including the
Securities, under the Securities Act of 1933, as amended (the "1933 Act"), and
the rules and regulations of the Commission thereunder (the "1933 Act
Regulations").  Such registration statement, as of any time, means such
registration statement as amended by any post-effective amendments thereto to
such time, including the exhibits and any schedules thereto at such time, the
documents incorporated or deemed to be incorporated by reference therein at such
time pursuant to Item 12 of Form S-3 under the 1933 Act and the documents
otherwise deemed to be a part thereof as of such time pursuant to Rule 430B
under the 1933 Act Regulations ("Rule 430B"), is referred to herein as the
"Registration Statement;" provided, however, that the "Registration Statement"
without reference to a time means such registration statement as amended by any
post-effective amendments thereto as of the time of the first contract of sale
for the Securities, which time shall be considered the "new effective date" of
such registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant to Item 12 of Form S-3 under the 1933 Act and the

763344-4-33-v0.24

 

80-40671377

 

--------------------------------------------------------------------------------

 

documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430B.  If the Company has filed an abbreviated registration statement to
register additional Securities pursuant to Rule 462(b) under the 1993 Act
Regulations (the "462(b) Registration Statement"), then any reference herein to
the Registration Statement shall also be deemed to include such 462(b)
Registration Statement.  Each preliminary prospectus used in connection with the
offering of the Securities, including the documents incorporated or deemed to be
incorporated by reference therein pursuant to Item 12 of Form S-3 under the 1933
Act, are collectively referred to herein as a "preliminary
prospectus."  Promptly after execution and delivery of this Agreement, the
Company will prepare and file a final prospectus relating to the Securities in
accordance with the provisions of Rule 424(b) under the 1933 Act Regulations
("Rule 424(b)").  The final prospectus, in the form first furnished or made
available to the Underwriters for use in connection with the offering of the
Securities, including the documents incorporated or deemed to be incorporated by
reference therein pursuant to Item 12 of Form S-3 under the 1933 Act, are
collectively referred to herein as the "Prospectus."  For purposes of this
Agreement, all references to the Registration Statement, any preliminary
prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (or any
successor system)("EDGAR").

As used in this Agreement:

"Applicable Time" means 7:45 A.M., New York City time, on August 3, 2018 or such
other time as agreed by the Company and the Representative.

"General Disclosure Package" means any Issuer General Use Free Writing
Prospectuses issued at or prior to the Applicable Time, the most recent
preliminary prospectus (including any documents incorporated therein by
reference) that is distributed to investors prior to the Applicable Time and the
information included on Schedule B-1 hereto, all considered together.

"Issuer Free Writing Prospectus" means any "issuer free writing prospectus," as
defined in Rule 433 of the 1933 Act Regulations ("Rule 433"), including without
limitation any "free writing prospectus" (as defined in Rule 405 of the 1933 Act
Regulations ("Rule 405")) relating to the Securities that is (i) required to be
filed with the Commission by the Company, (ii) a "road show that is a written
communication" within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

"Issuer General Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a "bona fide electronic road show," as defined in Rule 433), as
evidenced by its being specified in Schedule B-2 hereto.

"Issuer Limited Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

"Testing-the-Waters Communication" means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the 1933 Act.

"Written Testing-the-Waters Communication" means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405.

763344-4-33-v0.24

- 2 -

80-40671377

 

--------------------------------------------------------------------------------

 

All references in this Agreement to financial statements and schedules and other
information which is "contained," "included" or "stated" (or other references of
like import) in the Registration Statement, any preliminary prospectus or the
Prospectus shall be deemed to include all such financial statements and
schedules and other information incorporated or deemed incorporated by reference
in the Registration Statement, any preliminary prospectus or the Prospectus, as
the case may be, prior to the execution and delivery of this Agreement; and all
references in this Agreement to amendments or supplements to the Registration
Statement, any preliminary prospectus or the Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended (the "1934 Act"), incorporated or deemed to be incorporated by reference
in the Registration Statement, such preliminary prospectus or the Prospectus, as
the case may be, at or after the execution and delivery of this Agreement.

SECTION 1.Representations and Warranties.

(a)Representations and Warranties by the Company.  The Company represents and
warrants to each Underwriter as of the date hereof, the Applicable Time and the
Closing Time (as defined below) and any Date of Delivery (as defined below), and
agrees with each Underwriter, as follows:

(i)Registration Statement and Prospectuses.  The Company meets the requirements
for use of Form S-3 under the 1933 Act.  Each of the Registration Statement and
any post-effective amendment thereto has become effective under the 1933
Act.  No stop order suspending the effectiveness of the Registration Statement
or any post-effective amendment thereto has been issued under the 1933 Act, no
order preventing or suspending the use of any preliminary prospectus or the
Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the Company’s knowledge, contemplated by
the Commission.  The Company has complied with each request (if any) from the
Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective and at each deemed effective date with respect to
the Underwriters pursuant to Rule 430B(f)(2) under the 1933 Act Regulations,
complied in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations.  Each preliminary prospectus, the Prospectus and any
amendment or supplement thereto, at the time each was filed with the Commission,
complied in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations.  Each preliminary prospectus delivered by the Company to
the Underwriters for use in connection with this offering and the Prospectus was
or will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.    

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission thereunder (the "1934 Act Regulations").

(ii)Accurate Disclosure.  Neither the Registration Statement nor any amendment
thereto, at its effective time, at the Closing Time or at any Date of Delivery,
contained, contains or will contain an untrue statement of a material fact or
omitted, omits or will omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.  As of the
Applicable Time, none of (A) the General Disclosure Package and (B) any
individual Issuer Limited Use Free Writing Prospectus, when considered together
with the General Disclosure Package included, includes or will include an untrue
statement of a material fact or omitted, omits

763344-4-33-v0.24

- 3 -

80-40671377

 

--------------------------------------------------------------------------------

 

or will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Neither the Prospectus nor any amendment or supplement thereto
(including any prospectus wrapper), as of its issue date, at the time of any
filing with the Commission pursuant to Rule 424(b), at the Closing Time or at
any Date of Delivery, included, includes or will include an untrue statement of
a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, at the time the
Registration Statement became effective or when such documents incorporated by
reference were filed with the Commission, as the case may be, when read together
with the other information in the Registration Statement, the General Disclosure
Package or the Prospectus, as the case may be, did not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) or any Issuer Limited Use Free Writing Prospectus made in
reliance upon and in conformity with written information furnished to the
Company by any Underwriter through the Representative expressly for use
therein.  For purposes of this Agreement, the only information so furnished
shall be the statements relating to the concession under the heading
"Underwriting—Discounts and Commissions" and under the heading
"Underwriting—Price Stabilization," in each case contained in the Prospectus
(collectively, the "Underwriter Information").

(iii)Issuer Free Writing Prospectuses.  No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any document incorporated by reference
therein, and any preliminary or other prospectus deemed to be a part thereof
that has not been superseded or modified.  

(iv)Testing-the-Waters Materials.  The Company (A) has not engaged in any
Testing-the-Waters Communication and (B) has not authorized anyone to engage in
Testing-the-Waters Communications.  The Company has not distributed any Written
Testing-the-Waters Communications.

(v)Company Not Ineligible Issuer.  At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Securities and at the date hereof, the Company was not and is not an "ineligible
issuer," as defined in Rule 405, without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an ineligible issuer.

(vi)Emerging Growth Company Status.  From the time of the initial filing of the
Registration Statement with the Commission (or, if earlier, the first date on
which the Company engaged directly or through any Person authorized to act on
its behalf in any Testing-the-Waters Communication) through the date hereof, the
Company has been and is an "emerging growth company," as defined in Section 2(a)
of the 1933 Act (an "Emerging Growth Company").

(vii)Independent Accountants.  The accountants who certified the financial
statements and supporting schedules included in the Registration Statement, the
General Disclosure Package

763344-4-33-v0.24

- 4 -

80-40671377

 

--------------------------------------------------------------------------------

 

and the Prospectus are independent public accountants as required by the 1933
Act, the 1933 Act Regulations, the 1934 Act, the 1934 Act Regulations and the
Public Company Accounting Oversight Board.

(viii)Financial Statements.  The financial statements included or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus, together with the related schedules and notes, present fairly,
in all material respects, the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles ("GAAP") applied on a consistent basis throughout the periods
involved except, in the case of unaudited, interim financial statements, subject
to normal year-end audit adjustments.  The supporting schedules, if any, present
fairly, in all material respects, the information required to be stated therein
in accordance with GAAP.  The selected financial data and the summary financial
information included in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein.  Except as included therein, no historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus under the 1933 Act or the 1933 Act
Regulations.  All disclosures contained or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus
regarding "non-GAAP financial measures" (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable.  The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission's rules and guidelines
applicable thereto.

(ix)No Material Adverse Change in Business.  Except as otherwise stated therein,
since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a "Material Adverse Effect"), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

(x)Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not
reasonably be expected to result in a Material Adverse Effect.

763344-4-33-v0.24

- 5 -

80-40671377

 

--------------------------------------------------------------------------------

 

(xi)Subsidiaries.  The Company has no subsidiaries other than Tandem Diabetes
Care Canada, Inc. (the “Subsidiary”). The Subsidiary is not a “significant
subsidiary” of the Company (as such term is defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission).

(xii)Capitalization.  The authorized and outstanding shares of capital stock of
the Company are as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus under the caption "Description of Capital
Stock" (except for subsequent issuances, if any, (A) pursuant to this Agreement,
(B) pursuant to reservations, agreements or employee benefit plans referred to
in the Registration Statement, the General Disclosure Package and the
Prospectus, or (C) pursuant to the exercise of convertible securities, warrants
or options referred to in the Registration Statement, the General Disclosure
Package and the Prospectus.  The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non‑assessable.  None of the outstanding shares of capital stock of the Company
were issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  

(xiii)Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company.

(xiv)Authorization and Description of Securities.  The Securities to be
purchased by the Underwriters from the Company have been duly authorized for
issuance and sale to the Underwriters pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued and fully paid and
non‑assessable; and the issuance of the Securities is not subject to the
preemptive or other similar rights of any securityholder of the Company.  The
Common Stock conforms in all material respects to all statements relating
thereto contained in the Registration Statement, the General Disclosure Package
and the Prospectus and such description conforms in all material respects to the
rights set forth in the instruments defining the same.  No holder of Securities
will be subject to personal liability solely by reason of being such a holder.

(xv)Registration Rights.  There are no persons with registration rights or other
similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale or sold by the Company
under the 1933 Act pursuant to this Agreement, other than those rights that have
been disclosed in the Registration Statement, the General Disclosure Package and
the Prospectus and have been waived.

(xvi)Absence of Violations, Defaults and Conflicts.  Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any subsidiary is a party
or by which it is bound or to which any of the properties or assets of the
Company or any subsidiary is subject (collectively, "Agreements and
Instruments"), except for such defaults that would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect, or (C) in
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any arbitrator, court, governmental body, regulatory body, administrative
agency or other authority, body or agency having jurisdiction over the Company
or any subsidiary or any of their respective properties, assets or operations
(each, a "Governmental Entity"), except for such violations that would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein and in the Registration
Statement, the General Disclosure Package and the Prospectus (including the
issuance and sale of the Securities and the use of the proceeds from the

763344-4-33-v0.24

- 6 -

80-40671377

 

--------------------------------------------------------------------------------

 

sale of the Securities as described therein under the caption "Use of Proceeds")
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect), nor will such action result in any violation of (i)
the provisions of the charter, by-laws or similar organizational document of the
Company or any of its subsidiaries or (ii) any law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity, except with respect
to clause (ii), such violations as would not reasonably be expected to, singly
or in the aggregate, result in a Material Adverse Effect.  As used herein, a
"Repayment Event" means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

(xvii)Absence of Labor Dispute.  No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company has no knowledge of any existing or imminent labor
disturbance by the employees of any of its principal suppliers, manufacturers,
customers or contractors, which, in either case, would reasonably be expected to
result in a Material Adverse Effect.

(xviii)Absence of Proceedings.  Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation before or brought by any
Governmental Entity (including, without limitation, any action, suit,
proceeding, inquiry or investigation before or brought by the Food and Drug
Administration (the "FDA")) now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries, which
would reasonably be expected to, singly or in the aggregate, result in a
Material Adverse Effect, or which would reasonably be expected to, singly or in
the aggregate, materially and adversely affect its properties or assets or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder; and the aggregate of
all pending legal or governmental proceedings to which the Company or any such
subsidiary is a party or of which any of their respective properties or assets
is the subject which are not described in the Registration Statement, the
General Disclosure Package and the Prospectus, including ordinary routine
litigation incidental to the business, would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect.

(xix)Accuracy of Exhibits.  There are no contracts or documents which are
required by the 1933 Act or the 1933 Act Regulations to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as exhibits to the Registration Statement which have not been so
described and filed as required.

(xx)Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required under the 1933 Act, the 1933 Act Regulations, the rules of the Nasdaq
Stock Market LLC or state securities laws.

763344-4-33-v0.24

- 7 -

80-40671377

 

--------------------------------------------------------------------------------

 

(xxi)Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned by them and good title to all
personal properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (A) are described in the Registration
Statement, the General Disclosure Package and the Prospectus or (B) do not,
singly or in the aggregate, materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Registration Statement, the
General Disclosure Package or the Prospectus, are in full force and effect, and
neither the Company nor any subsidiary has received any notice of any material
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

(xxii)Possession of Intellectual Property.  Except as would not reasonably be
expected to have a Material Adverse Effect, (A) the Company and its subsidiaries
own all right, title and interest in or otherwise has the right to use all
patents, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names, including applications
for any of the foregoing, and other intellectual property rights (collectively,
"Intellectual Property") that is necessary for, used or held for use in, or
otherwise exploited in connection with, the conduct of the business now operated
by them ("Company Intellectual Property"), and (B) to the Company’s knowledge,
the Company is not infringing, misappropriating, diluting or otherwise violating
the Intellectual Property of any third party. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus or as
would not reasonably be expected to have a Material Adverse Effect, (A) no
action, suit, claim, or other proceeding is pending, or to the Company’s
knowledge, is threatened, alleging that the Company is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property of
any third party in any respect, (B) to the Company’s knowledge, no third party
is infringing, misappropriating, diluting, or otherwise violating the Company
Intellectual Property in any respect, (C) no action, suit, claim, or other
proceeding is pending, or to the Company’s knowledge, threatened, challenging
the validity, enforceability, scope, registration, ownership or use of any
Company Intellectual Property that is necessary to its business (with the
exception of office actions in connection with applications for the registration
or issuance of such Intellectual Property), (D) to the Company’s knowledge, the
Company is in compliance with the U.S. Patent and Trademark Office’s duty of
candor and disclosure for patent applications within the Company Intellectual
Property filed in the United States and have made no material misrepresentation
in connection with such patent applications, and (E) the Company and its
subsidiaries have taken reasonable measures to protect, maintain and safeguard
the Company Intellectual Property, including the execution of appropriate
nondisclosure and confidentiality agreements.

(xxiii)Intellectual Property Licenses.  All licenses for the use of the
Intellectual Property described in the Registration Statement, the General
Disclosure Package and the Prospectus are valid, binding upon, and enforceable
by or against the Company and its subsidiaries and, to the knowledge of the
Company, the other parties thereto, in accordance with the terms of each such
license, except as may be limited by bankruptcy, insolvency or other similar
laws. The Company and its subsidiaries have complied in all material respects
with, and are not in breach and, except as would not be expected to have a
Material Adverse Effect, have not received any written asserted

763344-4-33-v0.24

- 8 -

80-40671377

 

--------------------------------------------------------------------------------

 

or threatened claim of breach of any Intellectual Property license, and the
Company has no knowledge of any breach by any other person to any Intellectual
Property license.

(xxiv)Possession of Licenses and Permits.  The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, "Governmental Licenses") issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  The Company and its
subsidiaries are in compliance with the terms and conditions of all Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.  All
of the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries has received any written notice of either proceedings or facts that
would reasonably be expected to result in proceedings that remain outstanding or
unresolved, relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect.

(xxv)FDA Compliance.  Except as described in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and each of its
subsidiaries (A) is and at all times has been in full compliance with all
statutes, rules, regulations, or guidances applicable to the Company or any of
its subsidiaries and the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company or any of its subsidiaries ("Applicable Laws"),
except as could not reasonably be expected to result in a Material Adverse
Effect, (B) has not received any FDA Form 483 notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the FDA or any
other Governmental Entity alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws ("Authorizations"), except, in the case of FDA Form 483
notices of adverse findings, singly or in the aggregate, as could not reasonably
be expected to result in a Material Adverse Effect, (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and is not in violation of any term of any such Authorizations, (D) has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, (E) has not received
notice that any Governmental Entity has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Entity is considering such action and (F)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission.

(xxvi)Clinical Studies.  The studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company ("Company Studies") were and, if still
pending, are, in all material respects, being conducted in accordance with
experimental protocols, procedures and controls

763344-4-33-v0.24

- 9 -

80-40671377

 

--------------------------------------------------------------------------------

 

pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and
812; except to the extent disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company is not aware of any other
studies, tests or trials the results of which the Company believes reasonably
call into question the Company Studies when viewed in the context in which such
results are described and the clinical state of development; and the Company has
not received any notices or correspondence from any Governmental Entity
requiring the termination, suspension or material modification of any Company
Studies.

(xxvii)Environmental Laws.  Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus or would not reasonably be
expected to, singly or in the aggregate, result in a Material Adverse Effect,
(A) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, "Hazardous Materials") or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, "Environmental Laws"), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its subsidiaries
relating to Hazardous Materials or any Environmental Laws.

(xxviii)Compliance with Health Care Laws.  Except as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or
except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, neither the Company, nor the Company’s business
operations, is in violation of any Health Care Laws. For purposes of this
Agreement, "Health Care Laws" means (A) all federal and state fraud and abuse
laws, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. §1320a-7(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. §3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a) and the regulations promulgated pursuant to
such statutes, (B) the Health Insurance Portability and Accountability Act of
1996 (Pub. L. No. 104-191) and the Health Information Technology for Economic
and Clinical Health Act of 2009, and the regulations promulgated thereunder and
comparable state privacy and security laws, (C) Medicare (Title XVIII of the
Social Security Act) and the regulations promulgated thereunder, (D) Medicaid
(Title XIX of the Social Security Act) and the regulations promulgated
thereunder, (E) the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et
seq.) and the regulations promulgated pursuant thereto, (F) quality, safety and
accreditation standards and requirements of all applicable state laws or
regulatory bodies and (G) any and all other applicable health care laws,
regulations, manual

763344-4-33-v0.24

- 10 -

80-40671377

 

--------------------------------------------------------------------------------

 

provisions, policies and administrative guidance, each of (A) through (G) as may
be amended from time to time.  Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Entity alleging that any product, operation or activity is
in violation of any applicable Health Care Law or permit and has no knowledge
that any such Governmental Entity is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; and the Company has not
received notice, either verbally or in writing, that any Governmental Entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any permits and has no knowledge that any such Governmental Entity is
considering such action, except for any of the foregoing that would not
reasonably be expected to result in a Material Adverse Effect.

(xxix)Compliance with Occupational Laws.  The Company and each of its
subsidiaries (A) is in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all governmental authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace ("Occupational Laws"),
(B) has received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted and (C) is in compliance, in all material respects, with all terms and
conditions of such permit, license or approval. No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.

(xxx)Compliance with ERISA. Other than as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, (i) no "employee benefit plan" (as defined in Section 3(3) of
ERISA), for which the Company would have any liability (whether absolute or
contingent) (each a "Plan") has experienced a failure to satisfy the "minimum
funding standard" (as defined in Section 302 of the Employee Retirement Income
Security Act of 1974, as amended, ("ERISA") or Section 412 of the Internal
Revenue Code of 1986, as amended from time to time (the "Code")), or other event
of the kind described in Section 4043(c) of ERISA (other than events with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) or any similar minimum funding failure event with respect to any
Plan (other than a Plan that under applicable law is required to be funded by a
trust or funding vehicle maintained exclusively by a governmental authority)
that is maintained outside of the United States primarily for the benefit of
persons substantially all of whom are nonresident aliens; (ii) there currently
are no proceedings under Section 4042 of ERISA by the Pension Benefit Guaranty
Corporation for the termination of, or the appointment of a trustee to
administer, any Plan, nor are any such proceedings currently likely to occur;
(iii) no Plan is, or is expected to be, in "at risk" status  (within the meaning
of Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (iv) each Plan
is in compliance in all respects with applicable law, including, without
limitation, ERISA and the Code; (v) other than in the ordinary course, neither
the Company nor any trade or business, whether or not incorporated, that,
together with the Company, would be deemed to be a "single employer" within the
meaning of Section 4001(b)(1) of ERISA or Section 414(b), 414(c), 414(m) or
414(o) of the Code has incurred or reasonably expects to incur any liability
with respect to any Plan (A) under Title IV of ERISA or (B) in respect of any
post-employment health, medical or life insurance benefits for former, current
or future employees of the Company, except as

763344-4-33-v0.24

- 11 -

80-40671377

 

--------------------------------------------------------------------------------

 

required to avoid excise tax under Section 4980B of the Code and except, on a
case by case basis, limited extensions of health insurance benefits (for a
period of no more than 18 months post-employment) to former employees receiving
severance payments from the Company; and (vi) each Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified or is in the process of being submitted to
the Internal Revenue Service for approval or will be so submitted during the
applicable remedial amendment period, and nothing has occurred, whether by
action or by failure to act, which could cause the loss of such qualification.
The Company is not, and has not been at any time during the last three years, a
party to any collective bargaining agreement or other labor agreement with
respect to employees of the Company. There are no pending, or, to the best of
the Company’s knowledge, threatened, activities or proceedings by any labor
union or similar entity to organize any employees of the Company other than as
would not reasonably be expected to have a Material Adverse Effect. No labor
dispute with or labor strike, work stoppage or other material labor disturbance
by the employees of the Company exists or to the Company’s knowledge is
imminent.

(xxxi)Accounting Controls and Disclosure Controls.  The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a‑15 and 15d‑15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus fairly presents the information called for in all material
respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.  Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus, since the end of
the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially and adversely affected, or is reasonably
likely to materially and adversely affect, the Company’s internal control over
financial reporting.  The Company maintains an effective system of disclosure
controls and procedures (as defined in Rule 13a‑15 and Rule 15d‑15 under the
1934 Act Regulations) that is designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

(xxxii)Compliance with the Sarbanes-Oxley Act.  There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(xxxiii)Payment of Taxes.  All U.S. federal income tax returns of the Company
and its subsidiaries required by law to be filed have been filed and all taxes
shown by such returns or otherwise assessed, which are due and payable, have
been paid, except for such taxes or assessments, if any, as are being contested
in good faith or will be timely contested in good faith

763344-4-33-v0.24

- 12 -

80-40671377

 

--------------------------------------------------------------------------------

 

and as to which adequate reserves have been provided. The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not reasonably be expected to
result in a Material Adverse Effect, and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith or will be timely contested in good faith and as to which adequate
reserves have been established by the Company or as would not reasonably be
expected to, singly or in the aggregate, have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect.

(xxxiv)Insurance.  The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect.  The Company has no reason to believe
that it or any of its subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any of
its subsidiaries has been denied any insurance coverage which it has sought or
for which it has applied in the prior two years.

(xxxv)Investment Company Act.  The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Registration Statement, the
General Disclosure Package and the Prospectus will not be required, to register
as an "investment company" under the Investment Company Act of 1940, as amended
(the "1940 Act").

(xxxvi)Absence of Manipulation.  Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed, or would be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the 1934 Act.

(xxxvii)Foreign Corrupt Practices Act.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
"FCPA"), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

763344-4-33-v0.24

- 13 -

80-40671377

 

--------------------------------------------------------------------------------

 

(xxxviii) Money Laundering Laws.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the "Money
Laundering Laws"); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(xxxix)OFAC.  None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity ("Person") currently the subject or target of any sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control ("OFAC"), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, "Sanctions"), nor is the
Company located, organized or resident in a country or territory that is the
subject of Sanctions; and the Company will not directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

(xl)Lending Relationship.  Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company (i) does not have
any material lending or other relationship with any bank or lending affiliate of
any Underwriter and (ii) does not intend to use any of the proceeds from the
sale of the Securities to repay any outstanding debt owed to any affiliate of
any Underwriter.

(xli)Statistical and Market-Related Data.  Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package or
the Prospectus are based on or derived from sources that the Company believes,
after reasonable inquiry, to be reliable and accurate in all material respects
and, to the extent required, the Company has obtained the written consent to the
use of such data from such sources.

(xlii)Maintenance of Rating.  The Company has no debt securities or preferred
stock that is rated by any "nationally recognized statistical rating agency" (as
that term is defined in Section 3(a)(62) of the 1934 Act).

(xliii)Policies and Procedures. The Company maintains written policies and
procedures reasonably designed for the Company to remain in substantial
compliance with the laws, rules and regulations applicable to it and its
business activities.  

(xliv)Affiliated Broker-Dealers.  To the Company's knowledge, none of the
Company’s officers or directors is affiliated with any broker-dealer that
conducts business in the United States or Canada, except as set forth in the
Registration Statement, General Disclosure Package or the Prospectus or
otherwise disclosed in writing to the Representative.

 

763344-4-33-v0.24

- 14 -

80-40671377

 

--------------------------------------------------------------------------------

 

(b)Officer’s Certificates.  Any certificate signed by any officer of the Company
delivered to the Representative or to counsel for the Underwriters shall be
deemed a representation and warranty by the Company (and not by such officer in
his or her personal capacity) to each Underwriter as to the matters covered
thereby.

SECTION 2.Sale and Delivery to Underwriters; Closing.

(a)Initial Securities.  On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
the price per share set forth in Schedule A, that number of Initial Securities
set forth in Schedule A opposite the name of such Underwriter, plus any
additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 10 hereof, subject,
in each case, to such adjustments among the Underwriters as the Representative
in its sole discretion shall make to eliminate any sales or purchases of
fractional shares.

(b)Option Securities.  In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grant(s) an option to the Underwriters, severally and
not jointly, to purchase up to an additional 526,315 shares of Common Stock, at
the price per share for the Securities sold to the public set forth in
Schedule A, less an amount per share equal to any dividends or distributions
declared by the Company and payable on the Initial Securities but not payable on
the Option Securities.  The option hereby granted may be exercised for 30 days
after the date hereof and may be exercised in whole or in part at any time from
time to time upon notice by the Representative to the Company setting forth the
number of Option Securities as to which the several Underwriters are then
exercising the option and the time and date of payment and delivery for such
Option Securities.  Any such time and date of delivery (a "Date of Delivery")
shall be determined by the Representative, but shall not be later than seven
full business days after the exercise of said option, nor in any event prior to
the Closing Time.  If the option is exercised as to all or any portion of the
Option Securities, each of the Underwriters, acting severally and not jointly,
will purchase that proportion of the total number of Option Securities then
being purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Underwriter bears to the total number of Initial
Securities, subject, in each case, to such adjustments as the Representative in
its sole discretion shall make to eliminate any sales or purchases of fractional
shares.

(c)Payment.  Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Clifford Chance US
LLP, 31 West 52nd Street, New York, New York, 10019 or at such other place as
shall be agreed upon by the Representative and the Company, at 9:00 A.M. (New
York City time) on the second (third, if the pricing occurs after 4:30 P.M. (New
York City time) on any given day) business day after the date hereof (unless
postponed in accordance with the provisions of Section 10), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representative and the Company (such time and date of payment and delivery being
herein called "Closing Time").

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above‑mentioned
offices, or at such other place as shall be agreed upon by the Representative
and the Company, on each Date of Delivery as specified in the notice from the
Representative to the Company.

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company against delivery to the
Representative for the respective accounts of the Underwriters of certificates
for the Securities to be purchased by them.  It is understood that each

763344-4-33-v0.24

- 15 -

80-40671377

 

--------------------------------------------------------------------------------

 

Underwriter has authorized the Representative, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase.  The Representative, individually and not as a representative of the
Underwriters, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Underwriter whose funds have not been received by the Closing
Time or the relevant Date of Delivery, as the case may be, but such payment
shall not relieve such Underwriter from its obligations hereunder.

SECTION 3.Covenants of the Company.  The Company covenants with each Underwriter
as follows:

(a)Compliance with Securities Regulations and Commission Requests.  The Company,
subject to Section 3(b), will comply with the requirements of Rule 430B, and
will notify the Representative as soon as practicable, and confirm the notice in
writing, (i) when any post-effective amendment to the Registration Statement
shall become effective or any amendment or supplement to the Prospectus shall
have been filed, (ii) of the receipt of any comments from the Commission,
(iii) of any request by the Commission for any amendment to the Registration
Statement or any amendment or supplement to the Prospectus, or any document
incorporated by reference therein, or for additional information, (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment or of any order
preventing or suspending the use of any preliminary prospectus or the
Prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes or of any examination pursuant to Section
8(d) or 8(e) of the 1933 Act concerning the Registration Statement and (v) if
the Company becomes the subject of a proceeding under Section 8A of the 1933 Act
in connection with the offering of the Securities.  The Company will effect all
filings required under Rule 424(b), in the manner and within the time period
required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus.  The Company will use reasonable best efforts to prevent the
issuance of any stop order, prevention or suspension and, if any such order is
issued, to obtain the lifting thereof as soon as practicable.  

(b)Continued Compliance with Securities Laws.  The Company will comply with the
1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act Regulations so
as to permit the completion of the distribution of the Securities as
contemplated in this Agreement and in the Registration Statement, the General
Disclosure Package and the Prospectus.  If at any time when a prospectus
relating to the Securities is (or, but for the exception afforded by Rule 172 of
the 1933 Act Regulations ("Rule 172"), would be) required by the 1933 Act to be
delivered in connection with sales of the Securities, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters or for the Company, to (i) amend the Registration
Statement in order that the Registration Statement will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
amend or supplement the General Disclosure Package or the Prospectus in order
that the General Disclosure Package or the Prospectus, as the case may be, will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances existing at the time it is delivered to a purchaser
or (iii) amend the Registration Statement or amend or supplement the General
Disclosure Package or the Prospectus, as the case may be, in order to comply
with the requirements of the 1933 Act or the 1933 Act Regulations, the Company
will promptly (A) give the Representative notice of such event, (B) prepare any
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the General Disclosure Package
or the Prospectus comply with such requirements and, a reasonable amount of time

763344-4-33-v0.24

- 16 -

80-40671377

 

--------------------------------------------------------------------------------

 

prior to any proposed filing or use, furnish the Representative with copies of
any such amendment or supplement and (C) file with the Commission any such
amendment or supplement; provided that the Company shall not file or use any
such amendment or supplement to which the Representative or counsel for the
Underwriters shall reasonably object.  The Company will furnish to the
Underwriters such number of copies of such amendment or supplement as the
Underwriters may reasonably request.  The Company has given the Representative
notice of any filings made pursuant to the 1934 Act or 1934 Act Regulations
within 48 hours prior to the Applicable Time; the Company will give the
Representative notice of its intention to make any such filing from the
Applicable Time to the Closing Time and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file or use any such document to which
the Representative or counsel for the Underwriters shall reasonably object.

(c)Delivery of Registration Statements.  The Company has furnished or will
deliver to the Representative and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representative, without charge, a
conformed copy of the Registration Statement as originally filed and each
amendment thereto (without exhibits) for each of the Underwriters.  The copies
of the Registration Statement and each amendment thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S‑T.

(d)Delivery of Prospectuses.  The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act.  The Company will furnish to
each Underwriter, without charge, during the period when a prospectus relating
to the Securities is (or, but for the exception afforded by Rule 172, would be)
required to be delivered under the 1933 Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request.  The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S‑T.

(e)Blue Sky Qualifications.  The Company will use its reasonable best efforts,
in cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representative may designate and to maintain such
qualifications in effect so long as required to complete the distribution of the
Securities; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

(f)Rule 158.  The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of Section
11(a) of the 1933 Act.

(g)Use of Proceeds.  The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Registration
Statement, the General Disclosure Package and the Prospectus under "Use of
Proceeds."

763344-4-33-v0.24

- 17 -

80-40671377

 

--------------------------------------------------------------------------------

 

(h)Listing.  The Company will use its best efforts to effect and maintain the
listing of the Common Stock (including the Securities) on the Nasdaq Global
Market.

(i)Restriction on Sale of Securities.  During a period of 90 days from the date
of the Prospectus (the “Lock-Up Period”), the Company will not, without the
prior written consent of the Representative, (i) directly or indirectly, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for shares of Common
Stock or file any registration statement under the 1933 Act with respect to any
of the foregoing or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or such other securities, in cash or otherwise.  The
foregoing sentence shall not apply to (A) the Securities to be sold hereunder,
(B) any shares of Common Stock issued by the Company upon the exercise of
options or warrants, or the conversion of other securities outstanding on the
date hereof and referred to in the Registration Statement, the General
Disclosure Package and the Prospectus, (C) any equity awards granted pursuant to
employee benefit plans of the Company referred to in the Registration Statement,
the General Disclosure Package and the Prospectus and (D) issuances of up to
2,500,000 shares of Common Stock, or any securities convertible, exercisable or
exchangeable for Common Stock, issued by the Company in connection with the
acquisition of businesses, technologies, assets or Intellectual Property of
another entity, provided that, in each case, the Representative shall have
received an agreement substantially in the form of Exhibit C hereto signed by
the recipient of such securities.

(j)Reporting Requirements.  The Company, during the period when a Prospectus
relating to the Securities is (or, but for the exception afforded by Rule 172,
would be) required to be delivered under the 1933 Act, will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and 1934 Act Regulations.  

(k)Issuer Free Writing Prospectuses.  The Company agrees that, unless it obtains
the prior written consent of the Representative, it will not make any offer
relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a "free writing prospectus," or a
portion thereof, required to be filed by the Company with the Commission or
retained by the Company under Rule 433; provided that the Representative will be
deemed to have consented to the Issuer Free Writing Prospectuses listed on
Schedule B-2 hereto and any "road show that is a written communication" within
the meaning of Rule 433(d)(8)(i) that has been reviewed by the
Representative.  The Company represents that it has treated or agrees that it
will treat each such free writing prospectus consented to, or deemed consented
to, by the Representative as an "issuer free writing prospectus," as defined in
Rule 433, and that it has complied and will comply with the applicable
requirements of Rule 433 with respect thereto, including timely filing with the
Commission where required, legending and record keeping.  If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, any preliminary prospectus or the Prospectus or included or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances existing at that subsequent time, not misleading, the
Company will promptly notify the Representative and will promptly amend or
supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission.

(l)Emerging Growth Company Status. The Company will promptly notify the
Representative if the Company ceases to be an Emerging Growth Company at any
time prior to the later of (i) completion

763344-4-33-v0.24

- 18 -

80-40671377

 

--------------------------------------------------------------------------------

 

of the distribution of the Securities within the meaning of the 1933 Act and
(ii) completion of the 90-day restricted period referred to in Section 3(i).

SECTION 4.Payment of Expenses.

(a)Expenses.  The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and each amendment
thereto, (ii) the preparation, printing and delivery to the Underwriters of
copies of each preliminary prospectus, each Issuer Free Writing Prospectus and
the Prospectus and any amendments or supplements thereto and any costs
associated with electronic delivery of any of the foregoing by the Underwriters
to investors, (iii) the preparation, issuance and delivery of the certificates
for the Securities to the Underwriters, including any stock or other transfer
taxes and any stamp or other duties payable upon the sale, issuance or delivery
of the Securities to the Underwriters, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities under securities laws in accordance with the provisions of
Section 3(e) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection therewith and in
connection with the preparation of the Blue Sky Survey and any supplement
thereto, (vi) the fees and expenses of any transfer agent or registrar for the
Securities, (vii) the costs and expenses of the Company relating to investor
presentations on any "road show" undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged by the Company in connection with the road show
presentations, travel and lodging, and commercial airfare expenses of the
representatives and officers of the Company and any such consultants, (viii) the
reasonable and documented out-of-pocket costs and expenses incident to the
performance of the obligations of the Underwriters in connection with the
offering of the Securities (including, without limitation, the reasonable and
documented fees and expenses of the Underwriters' outside attorneys, including
legal fees described in clause (v) above, in an amount not to exceed $120,000 in
the aggregate), (ix) any fees and expenses incurred in connection with the
listing of the Securities on the Nasdaq Global Market, and (x) the costs and
expenses (including, without limitation, any damages or other amounts payable in
connection with legal or contractual liability) associated with the reforming of
any contracts for sale of the Securities made by the Underwriters caused by a
breach of the representation contained in the third sentence of Section
1(a)(ii).

(b)Termination of Agreement.  If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i)
or (iii), or Section 10 hereof, the Company shall reimburse the non-defaulting
Underwriters for all of their reasonable and documented out-of-pocket expenses,
including the reasonable and documented fees and disbursements of counsel for
the Underwriters.

SECTION 5.Conditions of Underwriters’ Obligations.  The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company contained herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof, to the performance by the Company of its covenants and other obligations
hereunder, and to the following further conditions:

(a)Effectiveness of Registration Statement.  The Registration Statement,
including any Rule 462(b) Registration Statement, has become effective and, at
the Closing Time, no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the 1933
Act, no order preventing or suspending the use of any preliminary prospectus or
the Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the Company’s knowledge, contemplated; and
the Company has complied with each request (if any)

763344-4-33-v0.24

- 19 -

80-40671377

 

--------------------------------------------------------------------------------

 

from the Commission for additional information to the reasonable satisfaction of
counsel to the Company and counsel to the Underwriters.

(b)Opinion of Counsel for Company.  At the Closing Time, the Representative
shall have received the favorable opinion, dated the Closing Time, of Stradling
Yocca Carlson & Rauth, P.C., counsel for the Company, the form of which is
attached as Exhibit A, together with signed or reproduced copies of such letter
for each of the other Underwriters to the extent requested.

(c)Opinion of Special Patent Counsel for Company.  At the Closing Time, the
Representative shall have received the favorable opinion, dated the Closing
Time, of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., special patent
counsel for the Company, the form of which is attached as Exhibit B, together
with signed or reproduced copies of such letter for each of the other
Underwriters to the extent requested.

(d)Opinion of Counsel for Underwriters.  At the Closing Time, the Representative
shall have received the favorable opinion, dated the Closing Time, of Clifford
Chance US LLP, counsel for the Underwriters, in form and substance satisfactory
to the Representative, together with signed or reproduced copies of such letter
for each of the other Underwriters to the extent requested.

(e)Officers’ Certificate.  At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Registration Statement, the General Disclosure Package or the Prospectus,
any Material Adverse Effect, and the Representative shall have received a
certificate of the Chief Executive Officer of the Company and of the Chief
Financial or Chief Accounting Officer of the Company, dated the Closing Time, to
the effect that (i) there has been no such Material Adverse Effect, (ii) the
representations and warranties of the Company in this Agreement are true and
correct with the same force and effect as though expressly made at and as of the
Closing Time, (iii) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to the
Closing Time, and (iv) no stop order suspending the effectiveness of the
Registration Statement under the 1933 Act has been issued, no order preventing
or suspending the use of any preliminary prospectus or the Prospectus has been
issued and no proceedings for any of those purposes have been instituted or are
pending or, to their knowledge, contemplated.

(f)Accountant’s Comfort Letter.  At the time of the execution of this Agreement,
the Representative shall have received from Ernst & Young LLP a letter, dated
such date, in form and substance satisfactory to the Representative, together
with signed or reproduced copies of such letter for each of the other
Underwriters containing statements and information of the type ordinarily
included in accountants’ "comfort letters" to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement, the General Disclosure Package and the Prospectus.

(g)Bring-down Comfort Letter.  At the Closing Time, the Representative shall
have received from Ernst & Young LLP a letter, dated as of the Closing Time, to
the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (f) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.

(h)Approval of Listing.  To the extent required by the rules of the Nasdaq
Global Market, at the Closing Time, the Securities shall have been approved for
listing on the Nasdaq Global Market, subject only to official notice of
issuance.

(i)Lock-up Agreements.  At the date of this Agreement, the Representative shall
have received an agreement substantially in the form of Exhibit C hereto signed
by the persons listed on Schedule C hereto.

763344-4-33-v0.24

- 20 -

80-40671377

 

--------------------------------------------------------------------------------

 

(j)Conditions to Purchase of Option Securities.  In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company contained herein and the statements in any certificates furnished
by the Company hereunder shall be true and correct as of each Date of Delivery
and, at the relevant Date of Delivery, the Representative shall have received:

(i)Officers' Certificate.  A certificate, dated such Date of Delivery, of the
Chief Executive Officer of the Company and of the Chief Financial or Chief
Accounting Officer of the Company, confirming that the certificate delivered at
the Closing Time pursuant to Section 5(e) hereof remains true and correct as of
such Date of Delivery.

(ii)Opinion of Counsel for Company.  If requested by the Representative, the
favorable opinion of Stradling Yocca Carlson & Rauth, P.C., counsel for the
Company, in form and substance reasonably satisfactory to counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(b) hereof.

(iii)Opinion of Special Patent Counsel for Company. If requested by the
Representative, the favorable opinion of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., special patent counsel for the Company for the Company, in form and
substance reasonably satisfactory to counsel for the Underwriters, dated such
Date of Delivery, relating to the Option Securities to be purchased on such Date
of Delivery and otherwise to the same effect as the opinion required by
Section 5(c) hereof.

(iv)Opinion of Counsel for Underwriters. If requested by the Representative, the
favorable opinion of Clifford Chance US LLP, counsel for the Underwriters, dated
such Date of Delivery, relating to the Option Securities to be purchased on such
Date of Delivery and otherwise to the same effect as the opinion required by
Section 5(d) hereof.

(v)Bring-down Comfort Letter. If requested by the Representative, a letter from
Ernst & Young LLP, in form and substance satisfactory to the Representative and
dated such Date of Delivery, substantially in the same form and substance as the
letter furnished to the Representative pursuant to Section 5(f) hereof, except
that the "specified date" in the letter furnished pursuant to this paragraph
shall be a date not more than three business days prior to such Date of
Delivery.

(k)Additional Documents.  At the Closing Time and at each Date of Delivery (if
any) counsel for the Underwriters shall have been furnished with such documents
and opinions as they may reasonably require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be reasonably satisfactory in form and substance to
the Representative and counsel for the Underwriters.

(l)Termination of Agreement.  If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representative by notice to the Company at any time at or prior to Closing
Time or such Date of Delivery, as the case may be, and such termination shall be
without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 6, 7, 8, 14, 15 and 16 shall survive any
such termination and remain in full force and effect.

763344-4-33-v0.24

- 21 -

80-40671377

 

--------------------------------------------------------------------------------

 

SECTION 6.Indemnification.

(a)Indemnification of Underwriters.  The Company agrees to indemnify and hold
harmless each Underwriter, its affiliates (as such term is defined in Rule
501(b) under the 1933 Act (each, an "Affiliate")), its selling agents and each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act as follows:

(i)

against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendment
thereto), including any information deemed to be a part thereof pursuant to Rule
430B, or the omission or alleged omission therefrom of a material fact required
to be stated therein or necessary to make the statements therein not misleading
or arising out of any untrue statement or alleged untrue statement of a material
fact included (A) in any preliminary prospectus, any Issuer Free Writing
Prospectus, the General Disclosure Package or the Prospectus (or any amendment
or supplement thereto), or (B) in any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Stock ("Marketing Materials"), including any
roadshow or investor presentations made to investors by the Company (whether in
person or electronically), or the omission or alleged omission in any
preliminary prospectus, Issuer Free Writing Prospectus, Prospectus or in any
Marketing Materials of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(ii)

against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(d) below) any such settlement is effected
with the written consent of the Company;

(iii)

against any and all expense whatsoever, as incurred (including the fees and
disbursements of one counsel chosen by the Representative), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement (or any amendment thereto), including any information
deemed to be a part thereof pursuant to Rule 430B, the General Disclosure
Package or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with the Underwriter Information.

(b)

Indemnification of Company, Directors and Officers.  Each Underwriter severally
agrees to indemnify and hold harmless the Company, its directors, each of its
officers who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or Section
20 of the 1934 Act, against any and all loss, liability, claim, damage and
expense described in the indemnity contained in subsection (a) of this Section,
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), including any information deemed to be a part thereof
pursuant to Rule 430B, the General Disclosure Package or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with the
Underwriter Information.

763344-4-33-v0.24

- 22 -

80-40671377

 

--------------------------------------------------------------------------------

 

(c)

Actions against Parties; Notification.  Each indemnified party shall give notice
as promptly as reasonably practicable to each indemnifying party of any action
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement.  In the
case of parties indemnified pursuant to Section 6(a) above, counsel to the
indemnified parties shall be selected by the Representative, and, in the case of
parties indemnified pursuant to Section 6(b) above, counsel to the indemnified
parties shall be selected by the Company.  An indemnifying party may participate
at its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party.  In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances.  No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 6 or Section 7 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d)

Settlement without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 7.Contribution.  If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Underwriters, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and of the
Underwriters, on the other hand, in connection with the statements or omissions,
which resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the
Underwriters, on the other hand, in connection with the offering of the
Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, on the one hand, and the total underwriting discount received by
the Underwriters, on the other hand, in each case as set forth on the cover of
the Prospectus, bear to the aggregate public offering price of the Securities as
set forth on the cover of the Prospectus.

763344-4-33-v0.24

- 23 -

80-40671377

 

--------------------------------------------------------------------------------

 

The relative fault of the Company, on the one hand, and the Underwriters, on the
other hand, shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the underwriting commissions
received by such Underwriter in connection with the Securities underwritten by
it and distributed to the public.

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
the Company.  The Underwriters’ respective obligations to contribute pursuant to
this Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A hereto and not joint.

SECTION 8.Representations, Warranties and Agreements to Survive.  All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company submitted pursuant hereto, shall remain
operative and in full force and effect regardless of (i) any investigation made
by or on behalf of any Underwriter or its Affiliates or selling agents, any
person controlling any Underwriter, its officers or directors or any person
controlling the Company and (ii) delivery of and payment for the Securities.

SECTION 9.Termination of Agreement.

(a)Termination.  The Representative may terminate this Agreement, by notice to
the Company, at any time at or prior to the Closing Time (i) if there has been,
in the judgment of the Representative, since the time of execution of this
Agreement or since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectus, any
Material Adverse Effect, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or act of terrorism or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representative, impracticable or inadvisable to proceed with the

763344-4-33-v0.24

- 24 -

80-40671377

 

--------------------------------------------------------------------------------

 

completion of the offering or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the Nasdaq Global Market,
or (iv) if trading generally on the NYSE MKT LLC, the New York Stock Exchange or
the Nasdaq Global Market has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by order of the Commission, FINRA or
any other governmental authority, or (v) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States or with respect to Clearstream or Euroclear systems in Europe, or (vi) if
a banking moratorium has been declared by either Federal or New York
authorities.

(b)Liabilities.  If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided, further, that Sections 1, 6, 7, 8,
14, 15 and 16 shall survive such termination and remain in full force and
effect.

SECTION 10.Default by One or More of the Underwriters.  If one or more of the
Underwriters shall fail at the Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the "Defaulted Securities"), the Representative shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non‑defaulting
Underwriters, or any other underwriters reasonably satisfactory to the Company,
to purchase all, but not less than all, of the Defaulted Securities in such
amounts as may be agreed upon and upon the terms herein set forth; if, however,
the Representative shall not have completed such arrangements within such
24‑hour period, then:

(i)if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non‑defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non‑defaulting
Underwriters, or

(ii)if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase, and the Company to sell, the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non‑defaulting Underwriter.

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either the (i) Representative or (ii) the Company shall have the right to
postpone Closing Time or the relevant Date of Delivery, as the case may be, for
a period not exceeding seven days in order to effect any required changes in the
Registration Statement, the General Disclosure Package or the Prospectus or in
any other documents or arrangements.  As used herein, the term "Underwriter"
includes any person substituted for an Underwriter under this Section 10.

SECTION 11.Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication.  Notices to the Underwriters shall be
directed to the Representative at Oppenheimer & Co. Inc., 85 Broad Street, New
York, New York 10004, Attention: Equity Capital Markets, with a copy to

763344-4-33-v0.24

- 25 -

80-40671377

 

--------------------------------------------------------------------------------

 

Oppenheimer & Co. Inc., 85 Broad Street, New York, New York 10004, Attention:
General Counsel; notices to the Company shall be directed to it at 11045 Roselle
Street, San Diego, CA 92121, attention of General Counsel (facsimile:  (858)
362-7070).

SECTION 12.No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the public offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Underwriters, on the other hand, (b) in connection with the offering of the
Securities and the process leading thereto, each Underwriter is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
any of its subsidiaries or their respective stockholders, creditors, employees
or any other party, (c) no Underwriter has assumed or will assume an advisory or
fiduciary responsibility in favor of the Company with respect to the offering of
the Securities or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company or any of its
subsidiaries on other matters) and no Underwriter has any obligation to the
Company with respect to the offering of the Securities except the obligations
expressly set forth in this Agreement, (d) the Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and (e) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering of the Securities and the Company has consulted its own respective
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

SECTION 13.Parties.  This Agreement shall each inure to the benefit of and be
binding upon the Underwriters and the Company and their respective
successors.  Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 6 and 7 and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained.  This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Underwriters and the Company and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation.  No purchaser of Securities from any Underwriter
shall be deemed to be a successor by reason merely of such purchase.

SECTION 14.Trial by Jury.  The Company (on its behalf and, to the extent
permitted by applicable law, on behalf of its stockholders and affiliates) and
each of the Underwriters hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

SECTION 15.GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 16.Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby ("Related Proceedings") shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the "Specified Courts"), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a "Related Judgment"), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice

763344-4-33-v0.24

- 26 -

80-40671377

 

--------------------------------------------------------------------------------

 

or document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

SECTION 17.TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 18.Partial Unenforceability.  The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provisions of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 19.Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20.Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.

SECTION 21.Entire Agreement.  This Agreement supersedes all prior agreements and
understanding (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

[Remainder of the page intentionally left blank; signature pages follow]

 

763344-4-33-v0.24

- 27 -

80-40671377

 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Underwriters and the Company in accordance with its terms.

Very truly yours,

TANDEM DIABETES CARE, INC.

 

By

  /s/ Kim Blickenstaff
Title:  President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Underwriting Agreement]

763344-4-33-v0.24

 

80-40671377

 

--------------------------------------------------------------------------------

 

CONFIRMED AND ACCEPTED,
as of the date first above written:

OPPENHEIMER & CO. INC.

 

By  /s/ Eric Helenek

Authorized Signatory

For itself and as Representative of the other Underwriters named in Schedule A
hereto.

 

 

[Signature Page to Underwriting Agreement]

763344-4-33-v0.24

 

80-40671377

 

--------------------------------------------------------------------------------

 

SCHEDULE A

The public offering price per share for the Securities shall be $28.50.

The purchase price per share for the Securities sold to the public to be paid by
the several Underwriters shall be $27.075, being an amount equal to the public
offering price set forth above less $1.425 per share, subject to adjustment in
accordance with Section 2(b) for dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities.

 

Name of Underwriter

Number of
Initial Securities

 

 

Oppenheimer & Co. Inc.

Robert W. Baird & Co. Incorporated……………………………………………...

3,157,893

           350,877

 

 

 

 

Total

3,508,770

 

 

763344-4-33-v0.24

A-1

80-40671377

 

--------------------------------------------------------------------------------

 

SCHEDULE B-1

Pricing Terms

 

1.

The Company is selling 3,508,770 shares of Common Stock.

2.

The Company has granted an option to the Underwriters, severally and not
jointly, to purchase up to an additional 526,315 shares of Common Stock.

3.

The public offering price per share for the Securities shall be $28.50.

 

763344-4-33-v0.24

B-1-1

80-40671377

 

--------------------------------------------------------------------------------

 

SCHEDULE B-2

Free Writing Prospectuses

1.

None.

763344-4-33-v0.24

B-2-1

80-40671377

 

--------------------------------------------------------------------------------

 

SCHEDULE C

List of Persons and Entities Subject to Lock-up

 

1.

Delphi BioInvestments VIII, L.P.

 

2.

Delphi Ventures VIII, L.P.

 

3.

HLM Venture Partners II, L.P.

 

4.

Dick P. Allen

 

5.

Edward L. Cahill

 

6.

Kim D. Blickenstaff

 

7.

Howard E. Greene, Jr.

 

8.

Douglas A. Roeder

 

9.

Fred E. Cohen

 

10.

Christopher J. Twomey

 

11.

Richard P. Valencia

 

12.

Susan M. Morrison

 

13.

John F. Sheridan

 

14.

David B. Berger

 

15.

Leigh Vosseller

 

16.

Brian B. Hansen

 

 

763344-4-33-v0.24

C-1

80-40671377

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(b)

1.The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.  The Company is duly qualified
to do business as a foreign corporation and is in good standing in each other
state in which the nature of its activities or of its properties owned or leased
makes such qualification necessary, except to the extent that failure to so
qualify would not have a Material Adverse Effect.  The Company has the corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus.  

2.The Company has an authorized and issued and outstanding capitalization as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus under the caption "Description of Capital Stock" (except for
subsequent issuances, if any, pursuant to the Underwriting Agreement or pursuant
to reservations, agreements or employee benefit plans referred to in the
Registration Statement, the General Disclosure Package and the Prospectus or
pursuant to the exercise of warrants, options or other convertible securities
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus), and none of the outstanding shares of capital stock of the
Company were issued in violation of the preemptive or other similar rights of
any securityholder of the Company.  All of the shares of capital stock of the
Company outstanding immediately prior to the consummation of the transactions
contemplated by the Underwriting Agreement have been duly authorized and validly
issued and are fully paid and nonassessable.    

3.The Securities have been duly authorized and, when duly countersigned by the
Company’s transfer agent and registrar and issued, delivered and paid for in
accordance with the provisions of the Registration Statement, the Prospectus and
the Underwriting Agreement, will be validly issued, fully paid and
nonassessable.  The form of certificate used to evidence the Securities complies
as to form with any applicable requirements of the Company's Amended and
Restated Certificate of Incorporation and Amended and Restated Bylaws, as
currently in effect, the applicable provisions of the Delaware General
Corporation Law, and the applicable rules of the Nasdaq Global Market.

4.Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, there is, to our current actual knowledge, no
action, suit or proceeding pending or threatened against the Company or its
properties or assets in any court or before any Governmental Entity (a) which
seeks to restrain, enjoin, prevent the consummation of, or otherwise challenge
the Underwriting Agreement or any of the transactions contemplated thereby, or
(b) which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

5.The Company has full corporate power and authority to enter into the
Underwriting Agreement and perform its obligations thereunder.  The Underwriting
Agreement has been duly authorized by all necessary corporate action on the part
of the Company and has been duly executed and delivered by the Company.  

6.The execution, delivery and performance of the Underwriting Agreement by the
Company and the consummation of the transactions contemplated thereby and in the
Registration Statement, the General Disclosure Package and the Prospectus
(including the issuance and sale of the Securities and the use of the net
proceeds from the sale of the Securities as described in the Prospectus under
the caption "Use Of Proceeds") do not and will not whether with or without the
giving of notice or lapse of time or both (a) result in the violation by the
Company of any statute or any rule (other than state or foreign securities or

763344-4-33-v0.24

Exh. A-1

80-40671377

 

--------------------------------------------------------------------------------

 

"blue sky" laws, as to which we express no opinion), order or regulation of any
Governmental Entity having jurisdiction over the Company known to us to which
the Company is bound, (b) conflict with or result in a default by the Company
under its Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, as currently in effect, or (c) conflict with or constitute a
breach of, or default or Repayment Event (as defined in Section 1(a)(xvi) of the
Underwriting Agreement) under or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company pursuant
to the terms of any agreement or instrument filed as an exhibit to the
Registration Statement.

7.No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity is required for the Company’s execution and
delivery of, and the performance of its obligations under, the Underwriting
Agreement and consummation by the Company of the transactions on its part
contemplated thereunder, including the offering, issuance, sale and delivery of
the Securities, other than (a) such as may be required under state or foreign
securities or "blue sky" laws in connection with the purchase and distribution
of the Securities by the Underwriters (as to which we express no opinion), (b)
such as have been made or obtained under the 1933 Act and the 1933 Act
Regulations and (c) such other consents, approvals, authorizations,
designations, declarations or filings as have been made or obtained on or before
the date hereof or which are not required to be made or obtained until after the
date hereof.

8.There are no preemptive or other similar rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, the Securities
pursuant to (a) the Company’s Amended and Restated Certificate of Incorporation
and Amended and Restated Bylaws, as currently in effect or (b) any agreement or
other instrument known to us, except for such rights thereunder as have been
duly waived.  Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, to our knowledge, there are no persons
with registration or other similar rights to have any securities registered
pursuant to the Registration Statement or otherwise registered by the Company
under the 1933 Act except for such rights as have been duly waived.

9.All descriptions in the Registration Statement, the General Disclosure Package
and the Prospectus of contracts and other documents to which the Company is a
party are accurate in all material respects; to our knowledge, there are no
franchises, contracts, indentures, mortgages, loan agreements, notes, leases or
other instruments required to be described or referred to in the Registration
Statement, the General Disclosure Package and the Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed as exhibits thereto.

10.Those statements in the Registration Statement, the General Disclosure
Package, the Prospectus, the Company's Quarterly Report on Form 10-Q for the
quarterly period ended June 30, 2018 under the captions "Risk Factors—Risks
Related to our Business and our Industry," "Risk Factors—Risks Related to our
Legal and Regulatory Environment—Our products and operations are subject to
extensive governmental regulation, and failure to comply with applicable
requirements could cause our business to suffer" and "Risk Factors—Risks Related
to our Legal and Regulatory Environment—A recall of our products, or the
discovery of serious safety issues with our products, could have a significant
negative impact on us," the Company's Annual Report on Form 10-K for the year
ended December 31, 2017 under the captions "Item 1. Business—Third-Party
Reimbursement" and "Item 1. Business—Government Regulation," the Registration
Statement under the caption "Description of Capital Stock" and under Item 15 of
the Registration Statement, and the Prospectus under the caption "Certain U.S.
Federal Income Tax Considerations Applicable to Holders of Common Stock",
insofar and to the extent that such statements constitute (i) a summary of
matters of law or legal conclusions, (ii) a summary of provisions of the
Company’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, as currently in effect, or (iii) a summary of agreements or
instruments of the Company as referred to therein, have each been reviewed by us
and fairly present and summarize, in all material respects, such legal matters
or legal conclusions, provisions of the Company’s Amended and Restated
Certificate of Incorporation or

763344-4-33-v0.24

Exh. A-2

80-40671377

 

--------------------------------------------------------------------------------

 

Amended and Restated Bylaws, as currently in effect, or such agreements or
instruments of the Company as referred to therein, as applicable.

11.The Registration Statement has been declared effective by the Commission
under the 1933 Act and the 1933 Act Regulations; the Rule 462(b) Registration
Statement became effective on filing; any required filing of the Prospectus
pursuant to Rule 424(b) has been made in the manner and within the time period
required by Rule 424(b) (without reference to Rule 424(b)(8)); any required
filing of each Issuer Free Writing Prospectus pursuant to Rule 433 has been made
in the manner and within the time period required by Rule 433(d); and, to our
knowledge, no stop order suspending the effectiveness of the Registration
Statement or any 462(b) Registration Statement has been issued under the 1933
Act or any order preventing or suspending the use of any preliminary prospectus,
any Issuer Free Writing Prospectus or the Prospectus has been issued and no
proceedings for any such purpose have been instituted or are pending or
threatened by the Commission or any other Governmental Entity.

12.The Registration Statement, the Rule 462(b) Registration Statement, the
General Disclosure Package and the Prospectus, excluding the documents
incorporated by reference therein, as of their respective effective or issue
dates (except for the financial statements and schedules, and the financial data
derived therefrom, included therein or omitted therefrom, as to which we express
no opinion) comply as to form in all material respects with the requirements of
the 1933 Act and the 1933 Act Regulations.  

13.The documents incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus (except for the financial
statements and schedules, and the financial data derived therefrom, included
therein or omitted therefrom, as to which we express no opinion), when they were
filed with the Commission complied as to form in all material respects with the
requirements of the 1934 Act and the 1934 Act Regulations.

14.The Company is not, and upon consummation of the issuance and sale of the
Securities pursuant to the Underwriting Agreement and the application of the net
proceeds therefrom as described in the Registration Statement, the General
Disclosure Package and the Prospectus, will not be, an "investment company"
within the meaning of that term under the 1940 Act, as amended, and the rules
and regulations of the Commission thereunder.

In connection with our participation in the preparation of the Registration
Statement, the General Disclosure Package and the Prospectus, we have not
independently verified the accuracy, completeness or fairness of the statements
contained therein (except with respect to paragraphs 9 and 10 above), and the
limitations inherent in the examination made by us and the knowledge available
to us are such that we are unable to assume, and we do not assume, any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement, the General Disclosure Package and the
Prospectus (except with respect to paragraphs 9 and 10 above).  However, on the
basis of our examination of the Registration Statement, the General Disclosure
Package and the Prospectus and our participation in conferences with certain
officers of the Company, representatives of the Company’s independent registered
public accounting firm and representatives of the Underwriters and the
Underwriters’ counsel in connection with the preparation of the Registration
Statement, the General Disclosure Package and the Prospectus, we can advise you
supplementally as a matter of fact and not as an opinion that nothing has come
to our attention which would lead us to believe that (i) the Registration
Statement, including any information deemed to be part thereof pursuant to Rule
430B, at the time the Registration Statement became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) the General Disclosure Package, as of the Applicable Time, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading or (iii) the Prospectus, as of the
date of the Prospectus and as of the date hereof,

763344-4-33-v0.24

Exh. A-3

80-40671377

 

--------------------------------------------------------------------------------

 

contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  However,
we are not expressing any belief as to the financial statements and the notes
thereto or the schedules or other financial data contained in or omitted from
the Registration Statement, the General Disclosure Package or the Prospectus.
With respect to statements contained in the General Disclosure Package, any
statement contained in any of the constituent documents shall be deemed to be
modified or superseded to the extent that any information contained in
subsequent constituent documents modifies or replaces such statement.

In addition, we can advise you supplementally as a matter of fact, and not as an
opinion, that those statements in the Registration Statement, the General
Disclosure Package and the Prospectus under the caption “Legal Proceedings,”
insofar and to the extent that such statements constitute a summary of legal
proceedings, have been reviewed by us and fairly present and summarize, in all
material respects, such legal proceedings.

 

 

763344-4-33-v0.24

Exh. A-4

80-40671377

 

--------------------------------------------------------------------------------

 

Exhibit B

FORM OF OPINION OF COMPANY’S SPECIAL PATENT COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(c)

(i)To our knowledge, either the Company or its subsidiaries is the sole owner of
record of each of the patents listed on Schedule I hereof (the "U.S. Patents")
and each of the patent applications listed on Schedule II hereof (the "U.S.
Applications").  To our knowledge, there are no pending claims asserted against
the Company by any third parties to any ownership interest in any of the U.S.
Patents or U.S. Applications.

(ii)To our knowledge, the Company is the sole owner of (i) each of the foreign
patents listed on Schedule III hereof (the "Non-U.S. Patents") (collectively,
the U.S. Patents and Non-U.S. Patents are referred to herein as the "Patents")
and (ii) each of the foreign patent applications listed on Schedule IV hereof
(the "Non-U.S. Applications") (collectively, the U.S. Applications and the
Non‑U.S. Applications are referred to herein as the "Applications").  To our
knowledge, there are no pending claims asserted against the Company by any third
parties to any ownership interest in the Non‑U.S. Patents or Non-U.S.
Applications.

(iii)To our knowledge, the statements in the Registration Statement, the General
Disclosure Package and the Prospectus under "Risk Factors – Risks Related to our
Intellectual Property and Potential Litigation" and "Business – Intellectual
Property" (collectively the "IP Portions"), solely to the extent that such
statements relate to patents, patent applications, and patent rights of the
Company, fairly present, to the extent required by the 1933 Act, in all material
respects the legal matters, documents and proceedings relating to such Patents
and Applications described therein.

(iv)We are not aware of any facts that have caused us to conclude that (a) the
Company lacks any rights to use any material patents, if any, necessary to the
conduct of its business as now conducted by the Company as described in the
Registration Statement, the General Disclosure Package and the Prospectus, (b)
the Company lacks clear title to the Patents and Applications, (c) any of the
Patents are invalid or unenforceable, (d) the Company is infringing a valid
patent of a third party, (e) the Company has failed to comply with the United
States Patent and Trademark Office duty of candor and disclosure for each of the
U.S. Patents, or (f) there are any material defects of form in the preparation
or filing of the Applications, in each case, which would result in a material
adverse effect on the Company.

(v)To our knowledge, there is no pending or overtly threatened action, suit, or
proceeding, against the Company before any court or tribunal of competent
jurisdiction based on allegations that the Company is infringing or otherwise
violating any patents, copyrights, trade secrets, know-how or other proprietary
rights of a third party and of a character required to be disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus that
is not disclosed in the Registration Statement, the General Disclosure Package
and the Prospectus as required by the 1933 Act.

(vi)To our knowledge, there is no pending or overtly threatened action, suit, or
proceeding against the Company before any court, tribunal or the United States
Patent and Trademark Office challenging the validity or scope of the Patents of
a character required to be disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus that is not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus as required by the
1933 Act.

(vii)To our knowledge, there is no infringement by any third party of the
Patents, trade secrets, know how or other proprietary rights owned by the
Company.

763344-4-33-v0.24

Exh. B-1

80-40671377

 

--------------------------------------------------------------------------------

 

(viii)We have reviewed the IP Portions of the Registration Statement, the
General Disclosure Package and the Prospectus.  In connection with the
preparation of the Registration Statement, the General Disclosure Package and
the Prospectus, we have participated in certain conferences with officers and
other representatives of the Company not including its certified public
accountants, as well as with representatives of the Underwriters and their
counsel.  At such conferences, the contents of the Registration Statement, the
General Disclosure Package and the Prospectus and related matters were
discussed. We have not independently verified, and accordingly are not
confirming and assume no responsibility for, the accuracy, completeness or
fairness of the statements contained in the Registration Statement, the General
Disclosure Package or the Prospectus, except with respect to paragraph (iii)
above.  On the basis of the foregoing, no facts have come to our attention that
have caused us to believe that the information regarding the Patents and
Applications of the Company included in the IP Portions of (a) the Registration
Statement or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B, at the time such Registration Statement or
any such amendment became effective, contained an untrue statement of a material
fact with respect to the Patents and Applications or omitted to state a material
fact with respect to the Patents and Applications required to be stated therein
or necessary to make the statements therein not misleading, (b) the Prospectus
or any amendment or supplement thereto, at the time the Prospectus was issued,
at the time any such amended or supplemented prospectus was issued or as of the
date hereof, included or includes an untrue statement of a material fact with
respect to the Patents and Applications or omitted or omits to state a material
fact with respect to the Patents and Applications necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (c) the General Disclosure Package, as of the
Applicable Time, contained any untrue statement of a material fact with respect
to the Patents and Applications or omitted to state any material fact with
respect to the Patents and Applications necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

763344-4-33-v0.24

Exh. B-2

80-40671377

 

 

--------------------------------------------------------------------------------

 

Exhibit C

FORM OF LOCK-UP FROM DIRECTORS, OFFICERS
OR OTHER STOCKHOLDERS PURSUANT TO SECTION 5(K)

 

[●], 2018

Oppenheimer & Co. Inc.,
as Representative of the several
Underwriters to be named in the
within-mentioned Underwriting Agreement

c/o Oppenheimer & Co. Inc.,
85 Broad Street, 23rd Floor
New York, NY 10004

Re:Proposed Public Offering by Tandem Diabetes Care, Inc.

Dear Sirs:

The undersigned understands that Oppenheimer & Co. Inc. (the "Representative")
proposes to enter into an Underwriting Agreement (the "Underwriting Agreement")
with Tandem Diabetes Care, Inc., a Delaware corporation (the "Company")
providing for the public offering (the "Offering") of shares (the "Securities")
of the Company's common stock, par value $0.001 per share (the "Common
Stock").  In recognition of the benefit that the Offering will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
underwriters to be named in the Underwriting Agreement (collectively, the
"Underwriters") that, during the period beginning on the date hereof and ending
on the date that is [90]/[45] days from the date of the final prospectus used to
offer and sell Securities in the Offering pursuant to the Underwriting Agreement
(the "Lock-Up Period"), the undersigned will not, without the prior written
consent of the Representative, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any shares of the Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the "Lock-Up Securities"), or exercise any right with respect to
the registration of any of the Lock-up Securities, or file or cause to be filed
any registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Representative, provided that (1) the Representative receives a
signed lock-up agreement on substantially the same terms set forth in this
Agreement for the balance of the Lock-Up Period from each donee, trustee,
distributee, or transferee, as the case may be, (2) any such transfer shall not
involve a disposition for value (other than those described below in (i) and
(vii)), (3) in the case of clauses (ii) through (vi) below, such transfers that
result in a reduction of beneficial ownership of the Lock-Up Securities are not
required to be reported with the Securities and Exchange Commission (the "SEC")
on Form 4 pursuant to Section 16 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and (4) the undersigned does not otherwise

763344-4-33-v0.24

Exh. B-3

80-40671377

 

--------------------------------------------------------------------------------

 

voluntarily effect any public filing or report regarding such transfers (other
than a filing on Form 5 made after the expiration of the Lock-Up Period):

 

(i)

as sales to the Underwriters pursuant to the Underwriting Agreement; or

 

(ii)

as a bona fide gift or gifts; or

 

(iii)

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned; or

 

(iv)

to the legal representatives or a member of the immediate family of the
undersigned by will or intestate succession; or

 

(v)

if the undersigned is an entity, as a distribution to the limited partners,
members, trust beneficiaries or stockholders of the undersigned; or

 

(vi)

to the undersigned's affiliates, or to any investment fund or other entity
controlled or managed by, directly or indirectly, or under common control or
management with, the undersigned; or

 

(vii)

pursuant to a bona fide third party tender offer for all or substantially all of
the outstanding shares of Common Stock, merger, consolidation or other similar
transaction made to all holders of Securities involving a change of control of
the Company; provided that in the event that such tender offer, merger,
consolidation or other similar transaction is not completed, the Common Stock
owned by the undersigned shall remain subject to the restrictions contained in
this Agreement.

For purposes of this Agreement, "immediate family" shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.

The foregoing restrictions shall not apply to the exercise (including a net or
cashless exercise) of stock options granted pursuant to the Company's equity
incentive plans (as they existed as of the date of this Agreement); provided
that they shall apply to any of the Lock-Up Securities issued upon such
exercise.

The foregoing restrictions shall not apply to the transfer of the Lock-Up
Securities to the Company for the surrender or forfeiture of shares of Common
Stock to satisfy tax withholding obligations upon exercise or vesting of stock
options or equity awards, if and only if (i) such surrenders or forfeitures are
not required to be reported with the SEC pursuant to Section 16(a) of the
Exchange Act, and (ii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such surrenders or forfeitures.

The foregoing restrictions shall not apply to the sale of shares of Common Stock
purchased by the undersigned on the open market following the Offering, if and
only if (i) such sales are not required to be reported with the SEC pursuant to
Section 16(a) of the Exchange Act, and (ii) the undersigned does not otherwise
voluntarily effect any public filing or report regarding such sales.

The foregoing restrictions shall not apply to the establishment of any contract,
instruction or plan (a "Plan") that is designed to comply with Rule 10b5-1 under
the Exchange Act; provided that, prior to the expiration of the Lock-Up Period,
(i) no sales of the Lock-Up Securities shall be made pursuant to such a Plan,
(ii) no public announcement of the establishment or existence of the Plan is
required to be reported in any public report or filing with the SEC, or
otherwise, and (iii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding the establishment or existence of the Plan. In

763344-4-33-v0.24

Exh. B-4

80-40671377

 

--------------------------------------------------------------------------------

 

addition, the foregoing restrictions shall not apply to any shares sold pursuant
to a Plan that complies with Rule 10b5-1 under the Exchange Act that is already
in effect on the date hereof; provided that such Plan shall not be amended
during the Lock-Up Period.

The Representative agrees (on behalf of the Underwriters) that, if and to the
extent it releases any officer or director of the Company, or any Major Holder
(as defined below) (in each case, when released, a "Releasee"), from any
existing lock-up restriction with respect to any securities of the Company
having a fair market value in excess of $1,000,000 in the aggregate (whether in
one or multiple releases), then, to the extent the undersigned is a Major Holder
(as defined below), this Agreement shall be automatically modified without
further action to release a portion of the shares of Common Stock held by such
Major Holder (on a pro rata basis with all other record or beneficial holders of
similarly restricted securities of the Company based on the maximum percentage
of shares held by any such record or beneficial holder being released from such
holder's lock-up agreement) from the restrictions imposed by this Agreement so
that the restrictions of this Agreement are no less favorable to the undersigned
than the agreement applicable to the Releasee; provided the foregoing automatic
modification of this Agreement shall not apply if the Representative released
the Releasee to accommodate a financial hardship (as determined in the sole
discretion of the Representative). For purposes of this Agreement, each of the
following persons is a "Major Holder": each record or beneficial owner, as of
the date hereof, of more than 1% of the outstanding shares of capital stock of
the Company (for purposes of determining record or beneficial ownership of a
stockholder, all shares of capital stock held by investment funds affiliated
with such stockholder shall be aggregated).  To the extent the undersigned is a
Major Holder, the Company shall, upon any such automatic modification of this
Agreement, notify the undersigned of such modification in writing as promptly as
reasonably practicable and in any event at least 12 hours prior to the open of
the trading markets on the date such waiver, termination or suspension is to
take effect.

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Representative
that it does not intend to proceed with the Offering, (ii) the Underwriting
Agreement does not become effective, or if the Underwriting Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Securities to be sold
thereunder, or (iii) the Offering is not completed by September 30, 2018.

The undersigned agrees and consents to the entry of stop transfer instructions
with the Company's transfer agent and registrar against the transfer of the
Lock-Up Securities except in compliance with the foregoing restrictions.

The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Offering in reliance upon this
Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[Signature Page Follows]

 

763344-4-33-v0.24

Exh. B-5

80-40671377

 

--------------------------------------------------------------------------------

Exhibit 10.1

Very truly yours,

 

Signature:

Name:

 

 

 

 

 

 

 

 

 